Citation Nr: 1001749	
Decision Date: 01/11/10    Archive Date: 01/22/10

DOCKET NO.  04-19 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased initial rating for a 
depressive disorder, currently rated as 30 percent disabling.

2.  Entitlement to an increased rating for residuals of a 
left ulnar fracture, currently rated as 10 percent disabling.

3.  Entitlement to a compensable rating for residuals of a 
right fourth metacarpal fracture.

4.  Entitlement to an increased rating for hypertrophic 
rhinitis and sinusitis, currently rated as 10 percent 
disabling.

5.  Entitlement to a total disability rating for compensation 
based on individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1951 to May 1954.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a June 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico, that granted an initial rating of 30 percent for 
depressive disorder, effective April 19, 2000.  In June 2007, 
the Board denied the Veteran's claim.  In October 2007, the 
Secretary of Veterans Affairs, by and through the Office of 
the General Counsel, filed a Motion for Remand.  Pursuant to 
that Motion, in a November 2007 Order, the United States 
Court of Appeals for Veterans Claims vacated the Board's 
decision and remanded the claim to the Board for 
readjudication in accordance with the Motion.  In April 2008, 
the issue of entitlement to an increased initial rating for a 
depressive disorder was remanded for further development.  
This case is also on appeal from a February 2004 rating 
decision that denied increased ratings for the Veteran's left 
ulnar fracture, right fourth metacarpal fracture, 
hypertrophic rhinitis and sinusitis, and a TDIU rating.  In 
May 2006, those issues were remanded for further development.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009), 38 U.S.C.A. § 7107(a)(2) 
(West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.
REMAND

Additional development is needed prior to the disposition of 
the Veteran's claims.

VA has a duty to assist claimants in the development of facts 
pertinent to claims and VA must accomplish additional 
development of the evidence if the record before it is 
inadequate.  38 U.S.C.A. § 5103A (West 2002).  The Board 
regrets the additional delay that will result from this 
remand.  Nevertheless, the Board is constrained by the fact 
that proper adjudication of the claims requires additional 
development.

The Board notes that the most recent VA medical records are 
dated in August 2009.  To aid in adjudication, any subsequent 
VA medical records should be obtained.  In addition, an 
August 2009 VA treatment record is written in Spanish and 
should be translated into English to facilitate review of the 
record by the Board.

Next, the Board finds that the requirements of VA's duty to 
notify and assist the claimant have not been met.  
38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159 (2009).  With 
respect to notice, the pertinent statute provides that, upon 
receipt of a complete or substantially complete application, 
VA must notify the claimant and any representative of any 
information, medical evidence, or lay evidence not previously 
provided to VA that is necessary to substantiate the claim.  
This notice requires VA to indicate which portion of that 
information and evidence is to be provided by the claimant 
and which portion VA will attempt to obtain on the claimant's 
behalf.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 
38 C.F.R. § 3.159 (2009).  The notice must: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.  Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).

A review of the claims folder shows that additional notice to 
the Veteran is needed.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 
(2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
Veteran has not received any notice that fully informs him as 
to the information or evidence needed to establish a 
disability rating and effective date for the claims on appeal 
in accordance with Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  Therefore, a remand is required in order to 
allow sufficient notice to the Veteran.  Upon remand, the 
Veteran will be free to submit additional evidence and 
argument on the questions at issue.

With respect to the Veteran's claim for an increased rating 
for a depressive disorder, the Veteran most recently 
underwent a VA mental examination in October 2006. The 
examiner at that time diagnosed the veteran with cognitive 
disorder, NOS, and a depressive disorder.  The Veteran is 
currently service-connected for a major depressive disorder.  
The examiner stated that the two diagnoses were separate and 
distinct entities with no relation to one another and that 
the cognitive decline overshadowed the depressive symptoms, 
but did not distinguish between the effects of each 
disability when she assigned an overall GAF of 45.

Accordingly, in April 2008 the Board remanded the claim for 
an opinion that distinguishes the effects of the service-
connected depressive disorder from the effects of the non-
service connected cognitive disorder.  Pursuant to the 
Board's remand, in May 2008, the October 2006 VA examiner 
opined that the issues cannot be resolved without resort to 
mere speculation and that the cognitive impairment 
overshadows any other psychiatric symptom the Veteran might 
have exhibited during the October 2006 evaluation.  A remand 
by the Board confers on the Veteran, as a matter of law, the 
right to compliance with the remand.  Stegall v. West, 
11 Vet. App. 268 (1998).  Accordingly, a remand for another 
VA examination, etiological opinion, and rationale, is 
necessary to comply with the April 2008 remand.  The examiner 
on remand should specifically reconcile the opinion with the 
October 2006 and May 2008 VA opinions and any other opinions 
of record.

With respect to the Veteran's claims for increased ratings 
for a left ulnar fracture, residuals of a right fourth 
metacarpal fracture, and hypertrophic rhinitis and sinusitis, 
the Veteran's most recent VA examinations were in November 
2003 and recent VA treatment records do not provide 
sufficient evidence to rate the Veteran's disabilities.  VA's 
duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is necessary 
to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4) (2009); Robinette v. Brown, 8 Vet. 
App. 69 (1995).  When available evidence is too old for an 
adequate evaluation of the veteran's current condition, VA's 
duty to assist includes providing a new examination.  
Weggenmann v. Brown, 5 Vet. App. 281 (1993).  As the 
Veteran's disabilities may have worsened since the date of 
the latest examination, the Board finds that a new 
examination is in order.  In addition, the RO referenced a 
November 2003 VA joints examination in the February 2004 
rating decision.  However, it does not appear that the 
November 2003 report has been associated with the claims 
file.  Accordingly, the November 2003 joints VA examination 
report should be obtained and associated with the claims 
file.

Next, in September 2003 the Veteran filed a claim for 
entitlement to a TDIU rating.  Total disability will be 
considered to exist where there is impairment of mind or body 
sufficient to render it impossible for the average person to 
follow a substantially gainful occupation.  38 C.F.R. § 3.340 
(2009).  Total disability ratings for compensation may be 
assigned where the schedular rating is less than total when 
the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disabilities, provided that, if there is only one 
such disability, the disability shall be ratable at 60 
percent or more, and if there are two or more disabilities, 
there shall be at least one disability ratable at 40 percent 
or more, and sufficient additional disability to bring the 
combined rating to 70 percent or more.  38 C.F.R. § 4.16.  If 
the schedular rating is less than 100 percent, the issue of 
unemployability must be determined without regard to the 
advancing age of the Veteran.  38 C.F.R. §§ 3.341(a), 4.19.  
Factors to be considered are the Veteran's education, 
employment history, and vocational attainment.  Ferraro v. 
Derwinski, 1 Vet. App. 326 (1991).

In this case, the Veteran has been granted a 30 percent 
disability rating for cerebral atrophy; a 30 percent 
disability rating for a depressive disorder; a 10 percent 
disability rating for a left ulnar fracture; a 10 percent 
disability rating for hypertrophic rhinitis and sinusitis; 
and a noncompensable disability rating for a right fourth 
metacarpal fracture.  The combined disability rating is 60 
percent.  38 C.F.R. § 4.25, Table I, Combined Ratings Table 
(2009).  Therefore, he does not meet the minimum schedular 
percentage criteria for a TDIU.  38 C.F.R. § 4.16(a) (2009).  
The issue then is whether the Veteran's service-connected 
disability nevertheless prohibits him from sustaining gainful 
employment, such that a TDIU rating may be assigned on an 
extraschedular basis.

The Board finds that an opinion is needed as to whether the 
Veteran, solely as a result of his service-connected 
disabilities, is no longer able to be employed or whether he 
is more generally unemployable.  It does not appear that an 
examiner has yet been asked to render an opinion as to the 
overall effect of the Veteran's service-connected 
disabilities alone on his ability to obtain and retain 
employment.  Therefore, the prudent and thorough course of 
action is to afford the Veteran an examination to ascertain 
the impact of his service-connected disabilities on his 
unemployability.

The Veteran must be advised of the importance of reporting to 
any scheduled VA examinations and of the possible adverse 
consequences, to include denial of his claims, for failing to 
so report.  See 38 C.F.R. § 3.655 (2009).

Accordingly, the case is REMANDED for the following action:

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  Expedited handling is 
requested.

1.  Send the Veteran a corrective notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) that includes an explanation as 
to the information or evidence needed to 
establish a disability rating and 
effective date for the claims on appeal in 
accordance with Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

2.  Translate an August 2009 VA treatment 
record written in Spanish into English and 
associate that translation with the claims 
file.

3.  Obtain the Veteran's VA treatment 
records dated since August 2009.

4.  Obtain a copy of the report of the 
November 2003 VA joints examination and 
associate it with the claims file.

5.  Schedule a VA examination to determine 
the nature and severity of the Veteran's 
psychiatric disabilities.  The examiner 
should review the October 2006 and May 
2008 opinions and findings to ascertain 
the current nature and extent of the 
Veteran's service-connected depressive 
disorder as opposed to the nonservice-
connected cognitive disorder.  
Specifically, the examiner should 
distinguish which symptoms are due solely 
to the Veteran's service-connected 
depressive disorder versus symptoms 
attributable to the nonservice-connected 
cognitive disorder.  The rationale for the 
opinion should be provided.  The examiner 
should also provide an opinion as to 
whether a marked interference in 
employment is caused solely by the 
Veteran's service-connected psychiatric 
disability.

6.  Schedule the Veteran for a VA 
examination to determine the current 
nature and severity of his service-
connected left ulnar fracture.  The claims 
folder should be reviewed by the examiner 
and that review should be indicated in the 
examination report.  Specifically, the 
examiner should provide the following 
information:

(a)  Provide ranges of motion of the 
left forearm in degrees and indicate 
whether the left arm is the major or 
minor upper extremity.

(b)  Provide measurements of the length 
and width of any surgical scar of the 
left elbow and state whether the scar 
is deep or superficial, unstable, 
painful, or causes any limitation of 
function.

(c)  State whether the Veteran's 
service-connected left ulnar fracture 
is manifested by nonunion in the lower 
half or without loss of bone substance 
or deformity, or a loss of bone 
substance (1 inch (2.5 centimeters) or 
more) and marked deformity.

(d)  Describe any functional limitation 
due to pain, weakened movement, excess 
fatigability, pain with use, or 
incoordination.  Additional limitation 
of motion during flare-ups and 
following repetitive use due to limited 
motion, excess motion, fatigability, 
weakened motion, incoordination, or 
painful motion should also be noted.  
DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The determination should be 
portrayed in terms of the degree of 
additional range of motion loss.  
Finally, the examiner should opine as 
to whether a marked interference in 
employment is caused solely by the 
Veteran's service-connected left ulnar 
fracture.

7.  Schedule the Veteran for a VA 
examination to determine the current 
nature and severity of his service-
connected residuals of a right fourth 
metacarpal fracture.  The claims folder 
should be reviewed by the examiner and 
that review should be indicated in the 
examination report.  Specifically, the 
examiner should provide the following 
information:

(a)  State whether the right fourth 
metacarpal results in limitation of 
motion of motion of other digits or 
interferes with overall function of the 
right hand.
(b)  Describe any functional limitation 
due to pain, weakened movement, excess 
fatigability, pain with use, or 
incoordination.  Additional limitation 
of motion during flare-ups and 
following repetitive use due to limited 
motion, excess motion, fatigability, 
weakened motion, incoordination, or 
painful motion should also be noted.  
DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The determination should be 
portrayed in terms of the degree of 
additional range of motion loss.  
Finally, the examiner should opine as 
to whether a marked interference in 
employment is caused solely by the 
Veteran's service-connected residuals 
of a right fourth metacarpal fracture.

8.  Schedule the Veteran for a VA 
examination to determine the current 
nature and severity of his service-
connected hypertrophic rhinitis and 
sinusitis.  The claims folder should be 
reviewed by the examiner and that review 
should be indicated in the examination 
report.  The examiner should state whether 
the Veteran has polyps.  In addition, the 
examiner should provide an opinion as to 
whether a marked interference in 
employment is caused solely by the 
Veteran's service-connected hypertrophic 
rhinitis and sinusitis.

9.  Schedule the Veteran for an 
examination to ascertain the impact of his 
service-connected disabilities on his 
unemployability.  The claims folder should 
be reviewed and that review should be 
indicated in the examination report.  The 
examiner must evaluate and discuss the 
effect of all of the Veteran's service-
connected disabilities on the Veteran's 
employability.  The examiner should opine 
as to whether it is as likely as not (50 
percent or more probability) that the 
Veteran's service-connected disabilities, 
without consideration of his non-service-
connected disabilities, render him unable 
to secure or follow a substantially 
gainful occupation.  The rationale for any 
opinion must be provided.

10.  Then, readjudicate the claims.  If the 
decision remains adverse to the Veteran, 
issue a supplemental statement of the case 
and allow the applicable time for response.  
Then, return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999). 

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
development or other action must be handled in an expeditious 
manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

